EXHIBIT 10.70

 
Confidential


LICENSE AGREEMENT


This License Agreement (the “Agreement”), dated the 16th day of June, 2006 (the
“Effective Date”), is by and between Bioscan, Inc., a District of Columbia
corporation (“Bioscan”), and Imaging Diagnostic Systems, Inc., a Florida
corporation (“IDSI”).


INTRODUCTION


1. IDSI owns or otherwise has the right to grant licenses under certain
intellectual property.


2. IDSI has begun development of a system currently known as the Laser Imager
for Lab Animals (“LILA”) system.


3. Bioscan is in the business of developing and marketing imaging products.


4. IDSI is in the business of developing and marketing imaging products for
clinical applications.


5. IDSI and Bioscan are interested in establishing a licensing relationship.


NOW, THEREFORE, Bioscan and IDSI agree as follows:


Article I
Definitions


When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:


1.1 “Affiliate”. Affiliate means, with respect to a Person, any Person that
controls, is controlled by, or is under common control with such Person. For
purposes of this Section 1.1, “control” shall refer to (a) direct or indirect
ownership of fifty percent (50%) or more of the stock or shares having the right
to vote for the election of directors of such Person or (b) the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of such Person whether through the ownership of voting
securities, by contract or otherwise.


1.2 “Bankruptcy Code”, Bankruptcy Code means Title 11 of the United States Code,
as amended.


1.3 “Business Day”. Business Day means a day other than a Saturday or Sunday or
federal holiday.













--------------------------------------------------------------------------------






1.4 “Commercial Year”. Commercial Year means each of the following: (a) the
twelve (12) month period beginning on the Market Release Date (the “First
Commercial Year”) and (b) each twelve (12) month period beginning on the
anniversary of the Market Release Date (the “Second Commercial Year”, the “Third
Commercial Year”, etc.).


1.5 “Commercialization” or “Commercialize”. Commercialization or Commercialize
means any activities directed to manufacturing, marketing, promoting,
distributing, selling or importing a product.


1.6 “Competitive Product”. Competitive Product means any product that is a
substitute for or otherwise competitive with any Product or potential Product,
regardless of the stage of Development or Commercialization of such Product or
potential Product.


1.7 “Confidential Information”. Confidential Information means all proprietary
documents, technology or other information actually disclosed by one Party (the
“Disclosing Party”) to the other (the “Receiving Party”) pursuant to this
Agreement or the Prior CDA and marked as “confidential” or “proprietary”.
Notwithstanding the foregoing to the contrary, information that is orally or
visually disclosed by a Party, or is disclosed in writing without an appropriate
letter, stamp or legend, shall constitute Confidential Information of such Party
for sixty (60) days after its disclosure and thereafter shall remain
Confidential Information if, within such 60-day period after such disclosure,
the Disclosing Party delivers to the Receiving Party a written document or
documents describing the information and referencing the place and date of such
oral, visual or written disclosure and the names of the persons to whom such
disclosure was made. “Confidential Information” shall not include information to
the extent such information:
(a) is or becomes generally available to the public other than as a result of
disclosure thereof by the Receiving Party or its Affiliates; (b) is lawfully
received by the Receiving Party on a non-confidential basis from a Third Party
that is not itself under any obligation of confidentiality or nondisclosure to
the Disclosing Party or any other Person with respect to such information; (c)
is already known to the Receiving Party at the time of disclosure by the
Disclosing Party; or (d) can be shown by the Receiving Party to have been
independently developed by the Receiving Party without reference to the
Disclosing Party’s Confidential Information.


1.8 “Control” or “Controlled”. Control or Controlled means, with respect to any
Intellectual Property Right, the possession (whether by ownership or license,
other than by a license granted pursuant to this Agreement) by a Party or its
Affiliates of the ability to grant to the other Party access, ownership, a
license and/or a sublicense as provided herein without violating the terms of
any agreement or other arrangement with any Third Party entered into or existing
as of the time such Party or its Affiliates would first be required hereunder to
grant the other Party such access, ownership, license, or sublicense.


1.9 “Cost of Goods Sold”. Cost of Goods Sold means, with respect to a Product
sold by Bioscan or its Affiliates, Bioscan’s or its Affiliates’ actual cost to
acquire such Product from a Third Party or Bioscan’s or any of its Affiliates’
direct variable costs for materials and labor to make such Product, excluding
all allocations of indirect costs and all overhead, including without limitation
rent, real estate depreciation, utilities, insurance, equipment lease payments,
equipment depreciation, and selling, general and administrative or similar
expenses.




2

--------------------------------------------------------------------------------






1.10 “Cover”, “Covering” or “Covered”. Cover, Covering or Covered means, with
respect to a product, that, but for a license granted to a Party under a Valid
Claim included in the Patent Rights under which such license is granted, the
manufacture, use, sale, offer for sale, importation, Development or
Commercialization of such product or the practice of such technology by such
Party would infringe such Valid Claim (or in the case of a Patent Right that is
a patent application, would infringe a Valid Claim in such patent application if
it were to issue as a patent).


1.11 “Development” or “Develop”. Development or Develop means research,
discovery and development of a product, but excluding Commercialization.


1.12 “Due Diligence Period”. Due Diligence Period means the period beginning on
the Effective Date and ending on August 31, 2006.


1.13 “Field”. Field means imaging of any animal, but expressly excluding all
imaging of humans.


1.14 “GAAP”. GAAP means United States Generally Accepted Accounting Principles,
consistently applied.


1.15 “Gross Margin”. Gross Margin means, with respect to the applicable royalty
period, the quotient, expressed as a percentage, of (a) the result of
subtracting the Cost of Goods Sold for Products sold by Bioscan or its
Affiliates during such royalty period from the Net Sales in such royalty period,
and (b) Net Sales in such royalty period,


1.16 “IDSI Intellectual Property”. IDSI Intellectual Property means (a) IDSI
Patent Rights, (b) IDSI LILA Software, (c) IDSI Know-How, (d) the IDSI LILA
Documentation, and (e) all Intellectual Property Rights in the foregoing.


1.17 “IDSI Know-How”, IDSI Know-How means the following, to the extent
considered Confidential Information hereunder: (a) the reconstruction algorithm
disclosed by IDSI to Bioscan pursuant to the Prior CDA or this Agreement, and
(b) any other know-how disclosed by IDSI to Bioscan pursuant to the Prior CDA or
this Agreement.


1.18 “IDSI LILA Software”. IDSI LILA Software means (a) the software developed
by or for IDSI (other than any software provided by Bioscan) for the LILA
system, including the image acquisition and reconstruction software and any
other software associated therewith, and any derivative works thereof, or other
software Controlled by IDSI which is useful for image acquisition and processing
with the LILA system, in all forms, including source and object code forms;
provided, however, that IDSI’s proprietary breast image reconstruction software
library and routines shall only be provided to Bioscan as a dynamic link library
(a DLL) (the “Reconstruction Software”) (b) all other software (in source and
object code forms) related to the LILA system; (c) all documentation associated
with the software in clauses (a) or (b); and (d) all Intellectual Property
Rights in the foregoing.


1.19 “IDSI Patent Rights”. IDSI Patent Rights means all Patent Rights Controlled
by IDSI on the Effective Date or thereafter during the term of this Agreement
that (a) are set forth in Exhibit A, as amended from time to time by mutual
agreement of the Parties, (b) are foreign


3

--------------------------------------------------------------------------------




counterparts of the Patent Rights set forth in Exhibit A, as amended from time
to time by mutual agreement of the Parties, (c) claim priority from or are
otherwise based on the Patent Rights set forth in Exhibit A, as amended from
time to time by mutual agreement of the Parties, or (d) otherwise claim or cover
optical imaging technology or image acquisition or reconstruction algorithms.
The absence of a Patent Right from Exhibit A as attached to this Agreement or as
amended is not dispositive of whether such Patent Right is included in IDSI
Patent Rights.


1.20 “IDSI Transferred Technology”. IDSI Transferred Technology means all of the
following as in existence on the Technology Transfer Date: (a) one copy of the
IDSI LILA Software in an industry-standard electronic format; (b) a list, in an
industry-standard electronic format, of the names, addresses and other contact
information for the vendors that provide the components for the LILA system
prototype; (c) one copy (in an industry-standard electronic format or, if not
then available in such format, in the form in which such documentation then
exists) of all documentation related to the LILA system that may help Bioscan
with the further development of the Product (the “ IDSI LILA Documentation”) and
(d) one copy (in an industry-standard electronic format or, if not then
available in such format, in the form in which such documentation then exists)
of any patent applications included in the IDSI Patent Rights.


1.21 “Improvements”. Improvements means, with respect to Bioscan, the Bioscan
Improvements, and, with respect to IDSI, the IDSI Improvements.


1.22 “Intellectual Property Rights”. Intellectual Property Rights means Patent
Rights, copyrights, trade secrets and other forms of proprietary or industrial
rights pertaining to inventions, know-how, works of authorship and other forms
of intellectual property, but excluding trademarks.


1.23 “LILA Inventory and Drawings”. LILA Inventory and Drawings means all of the
following as in existence on the Technology Transfer Date: (a) all prototypes or
other forms of the LILA system; (b) a complete set of the mechanical,
electrical, assembly and other drawings developed by IDSI for the assembly and
manufacture of the LILA system; (c) all jigs and other assembly materials
developed by IDSI for use in the manufacture of the LILA prototype; (d) all
related hardware and related documentation that may help Bioscan with the
further development of the Product; and (e) all copyrights or any other
Intellectual Property Rights (other than any rights under the IDSI Patent
Rights) in the foregoing.


1.24 “Market Release Date”. Market Release Date means the first date on which a
production Product is sold and delivered to a Third Party by Bioscan, its
Affiliate or sublicensee in any country in the Territory.


1.25 “Net Sales”. Net Sales means, with respect to the Products during the
applicable royalty period, the gross amounts received by Bioscan and its
Affiliates in respect of sales of such Products to Third Parties less the
following deductions:


(a) Trade, cash and/or quantity discounts actually allowed and taken with
respect to such sales;








4

--------------------------------------------------------------------------------






(b) Tariffs, duties, excises, sales taxes or other taxes imposed upon and paid
with respect to the production, sale, delivery or use of such Products
(excluding national, state or local taxes based on income);


(c) Amounts repaid or credited by reason of rejections, defects, recalls or
returns or because of chargebacks, refunds, rebates or retroactive price
reductions; and


(d) Freight, insurance and other transportation charges incurred in shipping
such Products to Third Parties.


Such amounts shall be determined from the books and records of Bioscan and its
Affiliates, maintained in accordance with GAAP.


In the event the Product is sold as part of a Combination Product (as defined
below), the Net Sales from the Combination Product, for the purposes of
determining royalty payments, shall be determined by multiplying the Net Sales
(as determined above) of the Combination Product, during the applicable royalty
period, by the greater of (A) fifty percent (50%) or (B) the fraction, A/A+B,
where A is Bioscan’s list price for the Product during the applicable royalty
period, and B is Bioscan’s list price for the Independent Component(s) (as
defined below) included in the Combination Product during the applicable royalty
period; provided, however, that, if the Product and all such Independent
Component(s) are not sold separately by Bioscan during the applicable royalty
period, such that there is no Bioscan list price for the Product and each such
Independent Component(s) during the applicable royalty period, then, for the
purposes of determining royalty payments, A/A+B shall equal fifty percent (50%)
such that fifty percent (50%) of the Net Sales of the Combination Product shall
be the basis for determining royalty payments.


As used above, the term “Combination Product” means any product in which a
Product is sold in a single housing in combination with other component(s) which
would not be Product(s) if such component(s) were sold separately (the
“Independent Component(s)”) and either (i) the Independent Component(s) is(are)
sold separately by Bioscan during the applicable royalty period or (b) the
product is of a type described on Exhibit B.


1.26 “Party”. Party means Bioscan or IDSI; “Parties” means Bioscan and IDSI.


1.27 “Patent Rights”. Patent Rights means existing and future United States and
foreign patents and patent applications, and all substitutions, divisions,
continuations, continuations-in-part, reissues, reexaminations and extensions.


1.28 “Person”. Person means any natural person or any corporation, company,
partnership, joint venture, firm or other entity, including without limitation a
Party.


1.29 “Prior CDA”. Prior CDA means the Non-Disclosure Agreement between the
Parties dated on or about October 26, 2005,


1.30 “Product”. Product means any optical imaging product Covered by a Valid
Claim of IDSI Patent Rights.




5

--------------------------------------------------------------------------------






1.31 “Territory”. Territory means all countries of the world.


1.32 “Third Party”. Third Party means any Person other than a Party or any of
its Affiliates.


1.33 “Valid Claim”. Valid Claim means a claim (a) of any issued, unexpired
patent that has not been revoked or held unenforceable or invalid by a decision
of a court or governmental agency of competent jurisdiction from which no appeal
can be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise, or (b) of any patent
application that has not been cancelled, withdrawn or abandoned nor been pending
for more than seven (7) years.


1.34 Additional Definitions. Each of the following definitions is set forth in
the section of this Agreement indicated below:


Definitions
Section
AAA
12.1(a)
Agreement
Preamble
Bioscan
Preamble
Bioscan Improvements
3.1
Bioscan Indemnified Parties
8.2
Breaching Party
10.2(c)
Combination Product
1.25
Competitive Infringement
5.3 (a)(i)
Disclosing Party
1.7
Effective Date
Preamble
IDSI
Preamble
IDSI Improvements
3.2
IDSI Indemnified Parties
8.1
IDSI LILA Documentation
1.20
Independent Component(s)
1.25
Invalidity Claim
5.5
Joint IP
5.1(b)
LILA
Preamble
Receiving Party
1.7
Reconstruction Software
1.18
Royalty Termination Date
4.5(c)
Technology Transfer Date
2.1
Technology Transfer Fee
2.1
Term
10.1
Transfer
13.3(b)
Transferee
13.3(b)









6

--------------------------------------------------------------------------------








Article II
Grant of License and Technology Transfer to Bioscan


2.1 License Grant. Subject to the terms and conditions of this Agreement, IDSI
hereby grants to Bioscan an exclusive (even as to IDSI), sublicenseable,
royalty-bearing (in accordance with Section 4.5) license, under the IDSI
Intellectual Property and IDSI’s right in any Joint IP, to (a) make, use, sell,
offer for sale, import, and otherwise Develop and Commercialize Products in the
Territory, which Products may be marketed solely for use in the Field, (b)copy
and make derivative works of the IDSI LILA Software and the IDSI LILA
Documentation, and (c) distribute, execute, perform and display the IDSI LILA
Software and the IDSI LILA Documentation in or with the Products. Bioscan agrees
not to exercise the rights under this license unless and until Bioscan purchases
the LILA Inventory and Drawings pursuant to Section 4.3 and pays to IDSI a
one-time technology transfer fee of US$250,000 (which shall be paid in
accordance with and subject to Section 2.3(d)) (such US$250,000 fee, the
“Technology Transfer Fee”; the date on which the last of such payments is made
to IDSI, the “Technology Transfer
Date”).


2.2 Restriction on Purchasers. During the Term, Bioscan shall:


(a) not sell the Product to a purchaser if Bioscan knows that such purchaser
intends to use such Product to perform human imaging; and


(b) include in the standard quotations it provides to purchasers of the Products
the following language, or language which is substantially equivalent:


Restriction on Use. As a condition of sale of this product, purchaser agrees not
to use the product or the intellectual property embodied in the product to
perform human imaging or to manufacture a device to perform human imaging.
Failure to comply with this restriction may constitute an infringement of patent
rights and other intellectual property rights of seller or third parties and a
breach of the terms of the sale of this product and could subject purchaser to
damages and/or an injunction.


2.3 Technology Transfer.


(a) Within fourteen (14) days after the Technology Transfer Date, IDSI shall
provide the IDSI Transferred Technology to Bioscan.


(b) During the Due Diligence Period, Bioscan may conduct due diligence
(including legal and technical diligence) with respect to the IDSI Intellectual
Property, the IDSI Transferred Technology and the LILA Inventory and Drawings,
using Bioscan employees and outside consultants, and IDSI shall cooperate with
such due diligence process by (i) promptly providing to Bioscan and its
attorneys a complete copy of each agreement pursuant to which IDSI licenses the
right to use the IDSI Intellectual Property, and (ii) allowing Bioscan to make
two (2) one day visits to IDSI’s facilities and by designating a knowledgeable
IDSI employee to answer Bioscan’s questions by telephone for one hour every two
(2) weeks. IDSI shall have no


7

--------------------------------------------------------------------------------








obligation to provide further assistance during the Due Diligence Period and
shall provide any such assistance in its sole discretion.


(c) During the six (6) month period following the Due Diligence Period, IDSI
shall cooperate with Bioscan’s Development of the Products by designating a
knowledgeable IDSI employee to answer Bioscan’s questions by telephone for one
hour every month. IDSI shall have no obligation to provide such assistance after
such six month period and shall provide any further assistance in its sole
discretion.


(d) Bioscan shall pay the Technology Transfer Fee in accordance with the
following schedule:


(i) An initial installment of US$50,000 on or before the end of the Due
Diligence Period, i.e., August 31, 2006;


(ii) An additional installment of US$100,000 on or before September 30, 2006;
and


(iii) The final installment of US$100,000 on or before October 16, 2006.


For the sake of clarity, if Bioscan pays the initial installment in accordance
with Section 2.3(d)(i), the additional installments shall be due and payable in
accordance with Sections 2.3(d)(ii) and 2.3(d)(ui). If Bioscan does not pay the
initial installment in accordance with Section 2.3(d)(i), Bioscan shall have no
obligation to pay the Technology Transfer Fee or to purchase the LILA Inventory
and Drawings and shall not be in breach with respect thereto, and this Agreement
shall automatically terminate in accordance with Section l0.1(a). If Bioscan
pays the initial installment of the Technology Transfer Fee but fails to pay a
subsequent installment, then IDSI may terminate this Agreement in accordance
with Section 10.2(c).


2.4 Conversion to Non-Exclusive License. If the Market Release Date does not
occur on or before the date which is twenty-four (24) months after the
Technology Transfer Date, then IDSI may convert the exclusive license granted to
Bioscan in Section 2.1 into a non-exclusive license by providing written notice
thereof to Bioscan at any time before the Market Release Date. By way of
example, if the Technology Transfer Date is September 6, 2006, then, if the
Market Release Date does not occur on or before September 6, 2008, IDSI may
convert the exclusive license granted to Bioscan in Section 2.1 into a
non-exclusive license by providing written notice thereof to Bioscan at any time
before the Market Release Date.


Article III
Grant Back License to IDSI


3.1 Grant Back License. In the event that, on or before the Market Release Date,
Bioscan makes any modifications or enhancements to the Reconstruction Software
(the “Bioscan Improvements”). and if IDSI requests a license with respect to the
Biosean Improvements, then (a) Bioscan shall grant to IDSI, subject to the terms
and conditions of this Agreement, a non-


8

--------------------------------------------------------------------------------








exclusive, non-sublicenseable, non-transferable, royalty-free license to copy
and make derivative works of the Bioscan Improvements solely for incorporation
in the software used in and sold with IDSI’s clinical Computed Tomography Laser
Mammography system, and to distribute, execute, perform and display the Bioscan
Improvements solely as incorporated into the software used in and sold with
IDSI’s clinical Computed Tomography Laser Mammography system; and Bioscan shall
provide a copy of the software for the Bioscan Improvements only as a dynamic
link library (a DLL). The license granted to IDSI under this Section 3.1 shall
terminate immediately upon the expiration or termination of the license granted
to Bioscan under Section 2.1.


3.2 Additional Disclosure, If Bioscan makes any Bioscan Improvements after the
Market Release Date or IDSI makes any modifications or enhancements to the
Reconstruction Software at any time after the Technology Transfer Date (the
“IDSI Improvements”), and if IDSI or Bioscan, respectively, requests access to
such other Party’s Improvements (which request may be made no more than once per
year), then such other Party shall deliver a copy of the software for such
Improvements only as a dynamic link library (a DLL) and such software shall
automatically be included in the license granted to the requesting Party under
Section 3.1 or 2.1, respectively.


Article IV
Financial Provisions


4.1 Initial License Fee. On the Effective Date, Bioscan shall pay to IDSI US$1
in partial consideration for the licenses granted to Bioscan pursuant to Article
II.


4.2 Technology Transfer. Unless and until Bioscan pays the Technology Transfer
Fee and purchases the LILA Inventory and Drawings, IDSI shall have no obligation
to provide the IDSI Transferred Technology to Bioscan.


4.3 Inventory and Drawing Purchase.


(a) On the Technology Transfer Date, Bioscan shall purchase from IDSI, and IDSI
shall sell to Bioscan, all right, title and interest in and to the LILA
Inventory and Drawings for the lesser of (a) its then-current book value, as
recorded on IDSI’s books in accordance with GAAP and based on a physical
inventory, or (b) US$69,000.


(b) Within fourteen (14) days after the Technology Transfer Date, IDSI shall put
Bioscan in possession and control of the LILA Inventory and Drawings.


(c) Notwithstanding any provisions of law imposing the burden of such taxes on
IDSI, Bioscan shall be responsible for and shall pay all sales, use and transfer
taxes, and all governmental charges, if any, upon the sale or transfer of the
LILA Inventory and Drawings.


(d) Each Party hereby waives compliance with the provisions of any bulk
transfers statute applicable to the LILA Inventory and Drawings.






9

--------------------------------------------------------------------------------








4.4 Sales Milestone. Bioscan shall pay to IDSI a one-time payment of
US$1,000,000 within thirty (30) days after the sale by Bioscan or its
Affiliates, on or after the Market Release Date, of the seven hundred fiftieth
(750th) unit of the Product(s).


4.5 Royalties.


(a) Royalties During First Two Commercial Years. With respect to each of the
first two (2) Commercial Years, Bioscan shall pay to IDSI, within thirty (30)
days after the end of such Commercial Year, (i) US$250,000 if ten (10) or more
Products are sold by Bioscan, its Affiliates or sublicensees during such
Commercial Year, or (ii) if fewer than ten (10) Products are sold by Bioscan,
its Affiliates or sublicensees during such Commercial Year, the lesser of (A)
US$250,000 or (B) a royalty of six percent (6%) of Net Sales during such
Commercial Year, if, during such Commercial Year, the Gross Margin is less than
sixty-five percent (65%), or (ii) a royalty of eight percent (8%) of Net Sales
during such Commercial Year, if, during such Commercial Year, the Gross Margin
is greater than or equal to sixty-five percent (65%).


(b) Royalties After First Two Commercial Years. Within thirty (30) days after
the end of each calendar quarter during the Third Commercial Year and each
subsequent Commercial Year, Bioscan shall pay to IDSI (i) a royalty of six
percent (6%) of Net Sales during such calendar quarter, if, during such calendar
quarter, the Gross Margin is less than sixty-five percent (65%), or (ii) a
royalty of eight percent (8%) of Net Sales during such calendar quarter, if,
during such calendar quarter, the Gross Margin is greater than or equal to
sixty-five percent (65%).



 
(c)
Length of Payments.



(i) The amounts payable under Sections 4.5(a) and (b) shall continue with
respect to a Product, on a country-by-country basis, until the expiration of all
Valid Claims of IDSI Patent Rights that Cover the sale of such Product in such
country; provided, however, that, no further royalties shall be due under
Section 4.5(b) once Bioscan has paid to IDSI royalties of US$3,000,000
thereunder (such expiration date or the date on which such payment is made, the
“Royalty Termination Date”).


(ii) Upon the Royalty Termination Date, the license under Section 2.1 shall
become perpetual, irrevocable, fully-paid up and royalty-free; provided,
however, that Bioscan’s obligation under Section 4.4 shall remain in effect
unless already paid in full.


(d) Offsets, If Bioscan is permitted, pursuant to Section 5.2(a)(ii), to offset
any amounts from any payments due to IDSI pursuant to this Section 4.5, but
cannot offset the entire amount against payments due to IDSI during any royalty
period, Bioscan may offset the remainder against future payments due to IDSI
hereunder.



 
(e)
Reports and Accounting.



(i) Reports; Payments. Bioscan shall deliver to IDSI, within forty-five (45)
days after the end of each royalty period in Sections 4.5(a) and (b), reasonably
detailed written accountings of Net Sales that are subject to payment
obligations to IDSI under this Section 4.4 for such royalty period. Such reports
shall indicate (A) Net Sales, (B) the calculation


10

--------------------------------------------------------------------------------






of payment amounts owed to IDSI pursuant to this Section 4.5 from such Net
Sales, and (C) the Gross Margin with respect to such royalty period. When
Bioscan delivers such accountings to IDSI, Bioscan shall also deliver all
payments due under this Section 4.5 to IDSI for such royalty period.


(ii) Audits by IDSI. Bioscan shall keep, and shall require its Affiliates to
keep, complete and accurate records of the latest three (3) years relating to
Net Sales and Gross Margins. For the sole purpose of verifying payments payable
to IDSI pursuant to this Section 4.5, IDSI shall have the right, no more than
once each calendar year, at IDSI’s expense to retain an independent certified
public accountant selected by IDSI and reasonably acceptable to Bioscan, to
review such records in the location(s) where such records are maintained by
Bioscan or its Affiliates upon reasonable notice and during regular business
hours and under obligations of confidence to Bioscan. Results of such review
shall be made available to both IDSI and Bioscan. If the review reflects an
underpayment to IDSI, such underpayment shall be promptly remitted to IDSI. If
the underpayment is equal to or greater than five percent (5%) of the royalties
that were otherwise due under this Section 4.5, Bioscan shall pay all of the
costs of such review.


4.6 Currency and Method of_Payments. All payments under this Agreement shall be
made in United States dollars by transfer to such bank account as IDSI may
designate from time to time. Any royalties due hereunder with respect to amounts
in currencies other than United States dollars shall be payable in their United
States dollar equivalents, calculated using the applicable conversion rates for
buying United States dollars as published by The Wall Street Journal for the
last Business Day of the royalty period for which such royalties are payable.


4.7 United States Dollars. All dollar ($) amounts specified in this Agreement
are United States dollar amounts.


Article V
Intellectual Property Protection and Related Matters


5.1 Ownership.


(a) As between the Parties, IDSI shall own the IDSI Intellectual Property;
provided, however, that Bioscan shall own any modifications, enhancements,
improvements or derivative works of the IDSI LILA Software or IDSI LILA
Documentation made by or for Bioscan, its Affiliates or sublicensees.


(b) If any inventions are conceived and reduced to practice or otherwise
developed jointly by IDSI or its Affiliates, on the one hand, and Bioscan or its
Affiliates, on the other hand, then such inventions and all Intellectual
Property Rights therein (collectively, the “Joint IP”) shall be owned jointly by
IDSI and Bioscan on the basis of an undivided one-half interest. Notwithstanding
anything to the contrary herein, each Party shall have the right to exploit such
Joint IP, or sell, license or otherwise transfer such Joint IP to its Affiliates
or any Third Party, without the consent of the other Party so long as such
exploitation, sale, license or transfer is subject to the licenses granted
pursuant to this Agreement and is otherwise consistent with this Agreement.




11

--------------------------------------------------------------------------------








(c) Inventorship shall be determined in accordance with U.S. patent laws.


5.2 Prosecution and Maintenance of Patent Rights.


(a) IDSI Patent Rights.


(i) IDSI shall have the first right and option to file and prosecute any patent
applications and to maintain any patents included in the 11)5! Patent Rights,
all at 1051’s expense.


(ii) If IDSI declines the option to file and prosecute any such patent
applications or maintain any such patents, it shall give Bioscan reasonable
notice to this effect, sufficiently in advance to permit Bioscan to undertake
such filing, prosecution and/or maintenance without a loss of rights, and
thereafter Bioscan may, upon written notice to IDSI, file and prosecute such
patent applications and maintain such patents in the name of IDSI, at Bioscan’s
expense, provided that Bioscan shall be entitled to reimbursement for such
expenses from IDSI to the extent that such expenses are reasonably necessary in
light of the purpose of this Agreement and the transactions contemplated hereby.
IDSI shall reimburse Bioscan for such amounts within thirty (30) days after
receipt of an invoice therefor. Notwithstanding the foregoing, Bioscan shall not
be entitled to deduct any claimed reimbursement from any payments due to IDSI
pursuant to Section 4.5.


(b) Joint Patent Rights.


(i) Bioscan shall have the first right and option to file and prosecute any
patent applications and to maintain any patents included in the Joint IP in the
name of both Parties. If Bioscan declines the option to file and prosecute any
such patent applications or maintain any such patents, it shall give IDSI
reasonable notice to this effect, sufficiently in advance to permit IDSI to
undertake such filing, prosecution and/or maintenance without a loss of rights,
and thereafter IDSI may, upon written notice to Bioscan, file and prosecute such
patent applications and maintain such patents in the name of both Parties.


(ii) Bioscan shall pay all expenses under Section 5.2(b)(i) with respect to any
Joint IP whose applicability is limited to small animal imaging and each Party
shall bear fifty percent (50%) of all expenses under Section 5.2(b)(i) with
respect to any other Joint IP; provided, however, that if a Party does not wish
to bear such expenses, then it shall provide notice to the other Party to such
effect and, effective as of the date of receipt of such notice, (A) such Joint
IP shall be assigned to the other Party, and (B) such Joint IP shall be
considered the other Party’s Intellectual Property Right and shall no longer be
Joint IP.


(c) Cooperation, Each Party shall cooperate with the prosecuting Party with
respect to the filing, prosecution, maintenance and extension of patents and
patent applications pursuant to this Section 5.2, including:


(i) the execution of all such documents and instruments and the performance of
such acts as may be reasonably necessary in order to permit the prosecuting
Party to file, prosecute, maintain or extend patents and patent applications as
provided for in this Section 5.2;


12

--------------------------------------------------------------------------------








(ii) making its employees, agents and consultants reasonably available to the
prosecuting Party (or to the prosecuting Party’s authorized attorneys, agents or
representatives), to the extent reasonably necessary to enable the prosecuting
Party to file, prosecute or maintain patents and patent applications as provided
for in this Section 5.2;


(iii) providing the prosecuting Party with copies of all material correspondence
with the United States Patent and Trademark Office or its foreign counterparts
pertaining to the filing, prosecution or maintenance of patents and patent
applications as provided for in this Section 5.2; and


(iv) cooperating, if necessary and appropriate, with the prosecuting
Party in gaining patent term extensions wherever applicable to such Patent
Rights.


5.3 Third Party Infringement.


(a) IDSI Patent Right.


(i) Notifications of Third Party Infringement, Each Party agrees to notify the
other Party when it becomes aware of the reasonable probability of infringement
of the IDSI Intellectual Property arising from or relating to the making, using,
offering for sale, sale, importation, Development or Commercialization of any
Competitive Product in the Field, or the copying, modification distribution,
execution, performance or display of any software therein (“Competitive
Infringement”).


(ii) Infringement Action. Within ninety (90) days of becoming aware of any
Competitive Infringement, IDSI shall decide whether to institute an infringement
suit or take other appropriate action that it believes is reasonably required to
enforce the IDSI Intellectual Property. If IDSI fails to institute such suit or
take such action within such ninety (90) day period, then Bioscan shall have the
right at its sole discretion to institute such suit or take other appropriate
action in the name of either or both Parties.


(iii)  Costs. Each Party shall assume and pay all of its own out-of-pocket costs
incurred in connection with any litigation or proceedings described in this
Section 5.3(a), including without limitation the fees and expenses of such
Party’s counsel.


(iv)  Recoveries. As any proceeding described in this Section 5.3(a) or any
counterclaim or similar claim asserted in a proceeding described in Section 5.5
with respect to IDSI Intellectual Property in the Field begins, the Parties
shall negotiate in good faith the allocation between the Parties of any recovery
obtained by any Party as a result of such proceeding or counterclaim, by
settlement or otherwise, with the goal of ensuring that each Party is
compensated in proportion to its loss with respect to such proceeding or
counterclaim; provided, however, that in any event such recovery shall first be
applied to reimburse each Party for all litigation costs in connection with such
proceeding paid by such Party and not otherwise recovered (on a pro rata basis
based on each Party’s respective litigation costs, to the extent the recovery is
less than all such litigation costs). If the Parties are not able to agree on
such an allocation prior to the receipt by either Party of such recovery, the
Parties shall request the judge presiding over such proceeding or counterclaim
to allocate such recovery to ensure that each


13

--------------------------------------------------------------------------------








Party is compensated in proportion to its loss with respect to such proceeding
or counterclaim and, if such judge cannot or will not do so, the provisions of
Article XII shall be applied to allocate such recovery to ensure that each Party
is compensated in proportion to its loss with respect to such proceeding or
counterclaim.


(b) Joint IP.


(i) Notifications of Third Party Infringement, Each Party shall notify the other
Party when it becomes aware of the reasonable probability of infringement of the
Joint IP by a Third Party.


(ii) Infringement Action. Within ninety (90) days of becoming aware of
infringement of the Joint IP, Bioscan shall decide whether to institute an
infringement suit or take other appropriate action that it believes is
reasonably required to enforce the Joint IP. If Bioscan fails to institute such
suit or take such action within such ninety (90) day period, then IDSI shall
have the right at its sole discretion to institute such suit or take other
appropriate action in the name of either or both Parties.


(iii) Costs. Each Party shall assume and pay fifty percent (50%) of all
out-of-pocket costs (including attorneys fees) incurred by either Party in
connection with any litigation or proceedings described in this Section 5.3(b).
Within thirty (30) days after the end of each calendar quarter, each Party shall
provide to the other an accounting of such costs incurred by such Party during
such quarter and the Party which has so incurred fewer costs than the other
Party during such quarter shall pay to such other Party, within thirty (30) days
after receipt of the other’s accounting, an amount such that each Party has
borne fifty percent (50%) of such costs incurred by both Parties.


(iv)  Recoveries. Any recovery obtained by any Party as a result of any
proceeding described in this Section 5.3(b) or from any counterclaim or similar
claim asserted in a proceeding described in Section 5.5 with respect to Joint
IP, by settlement or otherwise, shall be applied in the following order of
priority:


(A) first, to reimburse each Party for all out-of-pockets costs incurred by such
Party in connection with such proceeding and not otherwise recovered (which, to
the extent the recovery is less than all such unrecovered litigation costs,
shall be apportioned so that each Party shall have borne fifty percent (50%) of
such costs incurred by both Parties from such proceeding); and


(B) second, the remainder of the recovery shall be paid fifty percent (50%) to
each Party.


(c) Cooperation; Settlements. In the event that either Bioscan or IDSI takes
action pursuant to Sections 5.3(a) or (b), the other Party shall cooperate with
the Party so acting to the extent reasonably possible, including the joining of
suit if necessary or desirable. Neither Party shall settle or compromise any
claim or proceeding relating to IDSI Intellectual Property or


14

--------------------------------------------------------------------------------








Joint IP without obtaining the prior written consent of the other Party, such
consent not to be unreasonably withheld.


5.4 Claimed Infringement; Third Party Actions. In the event that a Party becomes
aware of any claim that the Development or Commercialization of the Products in
the Field infringes the Intellectual Property Rights of any Third Party, such
Party shall promptly notify the other Party. Each Party shall provide to the
other Party copies of any notices it receives from Third Parties regarding any
alleged infringement or misappropriation of Third Party Intellectual Property
Rights arising out of or in connection with the Development or Commercialization
of any Product in the Field. Such notices shall be provided promptly, but in no
event after more than fifteen (15) days following receipt thereof. IDSI shall
not settle any such claim without Bioscan’s prior written consent.




5.5 Patent Invalidity Claim, If a Third Party at any time asserts a claim that
any IDSI Intellectual Property in the Field or Joint IP is invalid or otherwise
unenforceable (an “Invalidity Claim”), whether as a defense in an infringement
action brought by Bioscan or IDSI pursuant to Section 5.3 or in an action
brought against Bioscan or IDSI described in Section 5.4, the Parties shall
cooperate with each other in preparing and formulating a response to such
Invalidity Claim. Neither Party shall settle or compromise any Invalidity Claim
without the consent of the other Party, which consent shall not be unreasonably
withheld.

5.6 Patent Marking. Bioscan agrees to comply with the patent marking statutes in
each country in which Products are sold by Bioscan and/or its Affiliates.


Article VI
Confidentiality


6.1 Confidential Information. The Receiving Party shall (a) not use any of the
Disclosing Party’s Confidential Information except in connection with the
activities contemplated by this Agreement, (b) maintain in confidence the
Disclosing Party’s Confidential Information (except to the extent reasonably
necessary for regulatory approval of Products, for the filing, prosecution and
maintenance of Patent Rights or to Develop and Commercialize Products in
accordance with this Agreement), and (c) not otherwise disclose the Disclosing
Party’s Confidential Information to any other person, firm, or agency,
governmental or private (except consultants, advisors and Affiliates in
accordance with Section 6.3), without the prior written consent of the
Disclosing Party. If the Disclosing Party’s Confidential Information is required
to be disclosed by the Receiving Party to comply with applicable laws or
regulations, to defend or prosecute litigation or to comply with legal process,
the Receiving Party may do so,
provided that (y) to the extent permitted by law, the Receiving Party provides
written notice of such disclosure request to the Disclosing Party within two
Business Days following receipt of the request and (z) the Receiving Party
discloses Confidential Information of the Disclosing Party only to the extent
reasonably necessary and no sooner than reasonably required for such legal
compliance or litigation purpose.


6.2 Reconstruction Software and Improvements, The Reconstruction Software and
the IDSI improvements shall be IDSI’s Confidential Information, subject to
Sections 1.7(a)




15

--------------------------------------------------------------------------------








through (d). The Bioscan Improvements shall be Bioscan’s Confidential
Information, subject to Sections 1.7(a) through (d).


6.3 Employee, Consultant and Advisor Obligations, The Receiving Party agrees
that it and its Affiliates shall provide the Disclosing Party’s Confidential
Information only to those employees, consultants and advisors of the Receiving
Party, its Affiliates or sublicensees permitted hereunder who have a need to
know such Confidential Information to assist the Receiving Party in fulfilling
its obligations or exercising its rights under this Agreement; provided that the
Receiving Party shall remain responsible for any failure by its, its Affiliates’
and sublicensees’ respective employees, consultants and advisors to treat such
Confidential Information as required under Section 6.1.


6.4 Term. All obligations of confidentiality imposed under this Article VI shall
expire five (5) years following termination or expiration of this Agreement.


6.5 Equitable Relief. Each Party acknowledges and agrees that the other Party
would be damaged irreparably in the event that (a) a Party breaches the
provisions of this Article VI, (b) Bioscan uses the Reconstruction Software, as
received from IDSI pursuant to Section 2.3(a), outside the Field or otherwise
breaches Section 2.1 with respect to IDSI’s Reconstruction Software, or (c) IDSI
uses Bioscan’s reconstruction software, as received from Bioscan pursuant to
Section 3, in the Field or otherwise breaches Section 3.1 with respect to
Bioscan’s reconstruction software. Accordingly, each Party agrees that the other
Party shall be entitled to an injunction or other equitable relief to prevent
such breaches and to enforce specifically such provisions of this Agreement in
any action instituted in any court of the United States or any state thereof
having jurisdiction over the Parties and the matter, in addition to any other
remedy to which it may be entitled, at law or in equity.


Article VII
Representations and Warranties


7.1 Representations of Authority. Bioscan and IDSI each represents and warrants
to the other that, as of the Effective Date, it has full right, power and
authority to enter into this Agreement and to perform its respective obligations
under this Agreement.


7.2 Consents. Bioscan and IDSI each represents and warrants that all necessary
consents, approvals and authorizations of all government authorities and other
Persons required to be obtained by such Party in connection with the execution,
delivery and performance of this Agreement have been obtained; provided that no
representation or warranty is given with respect to governmental approvals
necessary for the manufacture, use, sale, offer for sale or importation of the
Products.


7.3 No Conflict. Bioscan and IDSI each represents and warrants that,
notwithstanding anything to the contrary in this Agreement, the execution and
delivery of this Agreement and the performance of such Party’s obligations
hereunder (a) do not conflict with or violate any requirement of applicable laws
or regulations and (b) do not and will not conflict with, violate or breach or
constitute a default of, or require any consent under, any contractual




16

--------------------------------------------------------------------------------








obligations of such Party, except such consents as shall have been obtained
prior to the Effective Date.


7.4 Fees Payable. Bioscan and IDSI each represents and warrants that there are
no broker’s commissions, finder’s fees or other amounts payable with regard to
this transaction, other than the fee (if any) due to ICA^2 (IC Squared) LLC,
which shall be paid in full by IDSI.


7.5 Intellectual Property. IDSI represents and warrants to Bioscan that (a) IDSI
owns the entire right, title and interest in and to, or owns the exclusive right
to use, the IDSI Intellectual Property, free and clear of all claims,
liabilities, licenses, liens, pledges, charges and encumbrances of any kind; (b)
IDSI has the right to grant to Bioscan the rights and licenses under the ]DSI
Intellectual Property granted in this Agreement; (c) none of the IDSI Patent
Rights was fraudulently procured from the relevant governmental patent granting
authority; (d) as of the Effective Date, there is no claim or demand of any
Person, or any proceeding which is pending or threatened, that asserts the
invalidity, misuse or unenforceability of the IDSI Patent Rights or challenges
IDSI’s ownership of the IDSI Intellectual Property or makes any adverse claim
with respect thereto, and, to the knowledge of IDSI, there is no basis for any
such claim, demand or proceeding; (e) as of the Effective Date, there is no
claim or demand of any Person, or any proceeding which is pending or threatened,
that asserts that the manufacture, use, sale, offer for sale, importation or
other Development or Commercialization of the Product would or could infringe
the Intellectual Property Rights of any Third Party, and, to the knowledge of
IDSI, there is no basis for any such claim, demand or proceeding; and (f) to the
knowledge of IDSI, as of the Effective Date, the IDSI Intellectual Property is
not being infringed by any Third Party.


7.6 Transferred Technology. IDSI represents and warrants to Bioscan, as of the
Technology Transfer Date and at all times thereafter until Bioscan is put in
possession and control of the LILA Inventory and Drawings, that IDSI is the
sole, true and lawful owner of the LILA Inventory and Drawings, and has the
right to sell and transfer to Bioscan good, clear record and marketable title to
the LILA Inventory and Drawings, free and clear of all claims, liabilities,
licenses, liens, pledges, charges and encumbrances of any kind.


7.7 No Warranties, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE VII,
THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OR ANY IMPLIED WARRANTIES AS TO THE
VALIDITY OR ENFORCEABILITY OF ANY IDSI PATENT RIGHTS.


Article VIII
Indemnification


8.1 Bioscan. Bioscan agrees to defend, indemnify and hold harmless IDSI, its
Affiliates and its and their respective directors, officers, employees and
agents (the “IDSI Indemnified Parties”) from and against any losses, costs,
damages, fees or expenses arising out of any Third Party claim to the extent
arising out of (a) any breach by Bioscan of any of its representations or
warranties pursuant to Article VII of this Agreement, (b) death or personal
bodily injury from the Development or Commercialization of Products by Bioscan,
its Affiliates


17

--------------------------------------------------------------------------------








or sublicensees, (c) the infringement of the IDSI Intellectual Property through
the Development or Commercialization of Products marketed by Bioscan or its
Affiliates for use outside the Field in breach of Section 2.1, or (d) the
infringement of the IDSI Intellectual Property through the use of a Product
outside the Field by a Third Party who purchases such Product from Bioscan or
its Affiliates, with respect to which purchaser Bioscan breached its obligations
under Section 2.2(a) or (b). In the event of any Third Party claim against the
IDSI Indemnified Parties in respect of which indemnity may be sought hereunder,
IDSI shall promptly notify Bioscan in writing of the claim and Bioscan shall
manage and control, at its sole expense, the defense of the claim and its
settlement. The IDSI Indemnified Parties shall cooperate with Bioscan and may,
at their option and expense, be represented in any such action or proceeding.
Bioscan shall not be liable for any litigation costs or expenses incurred by the
IDSI Indemnified Parties without Bioscan’s prior written authorization. In
addition, Bioscan shall not be responsible for the indemnification of any IDSI
Indemnified Party to the extent arising from negligence or intentional
misconduct by such Person, or as the result of any settlement or compromise by
the IDSI Indenmified Parties without Bioscan’s prior written consent.


8.2 IDSI. IDSI agrees to defend, indemnify and hold harmless Bioscan, its
Affiliates and sublicensees and its and their respective directors, officers,
employees and agents (the “Bioscan Indemnified Parties”) from and against any
losses, costs, damages, fees or expenses arising out of any Third Party claim to
the extent arising out of (a) any breach by IDSI of any of its representations
or warranties pursuant to Article VII of this Agreement or (b) death or personal
bodily injury from the use by IDSI, its Affiliates or licensees of the Bioscan
Improvements. In the event of any Third Party claim against the Bioscan
Indemnified Parties in respect of which indemnity may be sought hereunder,
Bioscan shall promptly notify IDSI in writing of the claim and IDSI shall manage
and control, at its sole expense, the defense of the claim and its settlement
(subject to Section 5.4). The Bioscan Indemnified Parties shall cooperate with
IDSI and may, at their option and expense, be represented in any such action or
proceeding. IDSI shall not be liable for any litigation costs or expenses
incurred by the Bioscan Indemnified Parties without IDSI’s prior written
authorization. In addition, IDSI shall not be responsible for the
indemnification of any Bioscan Indemnified Party to the extent arising from
negligence or intentional misconduct by such Person, or as the result of any
settlement or compromise by the Bioscan Indemnified Parties without IDSI’s prior
written consent. Notwithstanding anything to the contrary herein, in the event
that IDSI does not pay the cost of the defense of such claim and its settlement,
then Bioscan may, in addition to its other rights and remedies, undertake the
defense of such claim and may settle such claim without IDSI’s consent and
offset the cost of such defense and settlement against any further payment
obligations of Bioscan to IDSI hereunder.


Article IX
Limitation of Liability


9.1 No Consequential Damages. EXCEPT WITH RESPECT TO A BREACH OF ARTICLE VI,
NEITHER PARTY WILL BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF
ITS RIGHTS HEREUNDER, OR FOR LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH
OF THISAGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING


18

--------------------------------------------------------------------------------




INTHIS SECTION 9.1 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD PARTY CLAIMS.


Article X
Term and Termination


10.1 Term. Unless terminated earlier pursuant to Section 10.2, this Agreement
shall commence on the Effective Date and shall expire (a) on the expiration of
the Due Diligence Period, in the event Bioscan fails to pay the initial
installment of the Technology Transfer Fee in accordance with Section 2.3(d)(i),
or (b) the earlier of (i) the expiration of the last to expire of all Valid
Claims of IDSI Patent Rights or (ii) the date upon which Bioscan is no longer
obligated to provide royalty payments to IDSI under Section 4.3, in the event
Bioscan pays the initial installment of the Technology Transfer Fee in
accordance with Section 2.3(d)(i) (such date, pursuant to Section 10.1(a) or
(b), the “Term”).


10.2 Termination.


(a) Termination for Commercialization Failure, If the Market Release Date does
not occur on or before the third (3rd) anniversary of the Effective Date, then
IDSI may terminate this Agreement by providing written notice thereof to Bioscan
at any time before the Market Release Date.


(b) Termination for Convenience. Bioscan may terminate this Agreement at any
time after the Technology Transfer Date by providing written notice thereof to
IDSI.


(c) Termination For Material Breach. Upon any material breach of this Agreement,
including without limitation any payment default hereunder, by either Party (in
such capacity, the “Breaching Party”), the other Party may terminate this
Agreement by providing thirty (30) days’ written notice to the Breaching Party,
specifying the material breach. The termination shall become effective at the
end of the thirty (30) day period unless the Breaching Party cures such breach
during such period; provided, however, that IDSI may terminate the Agreement on
10 days’ written notice in the event of a payment default by Bioscan under
Section 2.3(d)(ii) or (iii) or Section 4.3, provided that the breach is not
cured within such 10-day period.


10.3 Effects of Termination,


(a) Upon any expiration or termination of this Agreement, nothing in this
Agreement shall be construed to release either Party from any obligations that
matured prior to the effective date of expiration or termination, and the
following provisions shall expressly survive any such expiration or termination:
Sections 4..5(e)(ii), 5.1, 5.2(b),5.2(c), 5.3(b), 5.3(c), 5.5 (regarding Joint
IP), 6, 7.7, 8, 9.1, 10.3, 11, 12 and 13.


(b) Upon any expiration of this Agreement pursuant to Section 10.1(b), Section
4.5(c)(ii) shall expressly survive such expiration.


19

--------------------------------------------------------------------------------










(e) Upon any expiration of this Agreement pursuant to Section 10.1(b)(ii), the
following provisions shall expressly survive such expiration until the
expiration of the last to expire of all Valid Claims of IDSI Patent Rights:
Sections 5.2(a), 5.3(a), 5.4, 5.5 (regarding IDSI Intellectual Property), 5.6
and 7.5.


(d) Upon any expiration or termination of this Agreement, each Receiving Party
shall return to the Disclosing Party the Confidential Information of the
Disclosing Party, including all copies and reproductions thereof and will not
retain any copies, extracts, analyses, or other reproductions, in whole or in
part, of such Confidential Information, except that (i) each Receiving Party may
retain the Disclosing Party’s Confidential Information to the extent necessary
to exercise its licenses which survive termination or expiration, and (ii) one
copy may be retained by the legal counsel of the Receiving Party for purposes of
complying with the Receiving Party’s obligations hereunder.


(e) Upon a termination of this Agreement in accordance with Section 10.2, the
licenses granted by IDSI to Bioscan hereunder shall terminate as of the
effective date of such termination; provided that upon termination by IDSI
pursuant to Section 10.2(a) or (c) any sublicense under such licenses granted to
any Third Party by Bioscan prior to the effective date of such termination (i)
shall survive on the conditions that IDSI shall have the right to receive all
payments and other consideration payable to Bioscan in accordance with the
sublicense agreement and such sublicensee shall assume all of Bioscan’s
obligations under Section 2 of this Agreement and (ii) thereafter may be
terminated by IDSI upon thirty (30) days’ notice of a material breach of the
terms thereof by such sublicensee that is not cured prior to the expiration of
such thirty (30) day period, but, notwithstandling the foregoing clauses (i) and
(ii), IDSI shall not assume, and shall not be responsible to any sublicensee
for, any representations, warranties or obligations of Bioscan to any
sublicensee.


(f) Termination shall be in addition to, and shall not prejudice, any of the
Parties’ remedies at law or in equity.


Article XI
Effect of Bankruptcy


11.1 All rights and licenses now or hereafter granted under or pursuant to this
Agreement, including under Sections 2.1 and 3.1, are rights to “intellectual
property” (as defined in Section 101(35A) of the Bankruptcy Code). For purposes
of clarification and without limiting any of the rights granted hereunder, the
debtor Party hereby acknowledges that the following shall constitute
embodiments, as such term is used in 11 U.S.C. §365, of the intellectual
property licensed under this Agreement: a right to access and to benefit from,
and, in the case of any tangible item of which there is a fixed or limited
quantity, to obtain a pro rata portion of, each of the following to the extent
related to any right or license granted under or pursuant to any Section of this
Agreement: (a) software, (b) documentation, and (c) all other embodiments of
such intellectual property in the debtor Party’s possession or control or in the
possession and control of any Third Party but which the debtor Party has the
right to access or benefit from and to make available to the non-debtor Party.
The debtor Party agrees not to interfere with the non-debtor Party’s exercise
under the Bankruptcy Code of rights and licenses to intellectual property
licensed hereunder (or under any agreement supplemental hereto) and embodiments
thereof in


20

--------------------------------------------------------------------------------










accordance with this Agreement and agrees to use commercially reasonable efforts
(but not including any obligation of the debtor Party to incur expenses or make
any payment in connection therewith) to assist the non-debtor Party to obtain
such intellectual property and embodiments thereof in the possession or control
of any such Third Parties (which the debtor Party has the right to access or
benefit from and to make available to the non-debtor Party) as reasonably
necessary or desirable for the non-debtor Party to exercise such rights and
licenses in accordance with this Agreement (or under any agreement supplemental
hereto). In the event the debtor Party files for protection under the Bankruptcy
Code, unless and until such Party rejects this Agreement pursuant to 11 U.S.C.
§365, on the written request of the non-debtor Party, the debtor Party shall
perform this Agreement or provide to the non-debtor Party the intellectual
property (including any embodiment of such intellectual property) licensed
hereunder and under any agreement supplemental hereto held by the debtor Party.
In the event the non-debtor Party elects to retain its rights under 11 U.S.C.
§365(n)(l)(B), the debtor Party shall provide to the non-debtor Party such
intellectual property (including any embodiment of such intellectual property)
hereunder and under any agreement supplemental hereto held by the debtor Party.


11.2 All rights, powers and remedies of the non-debtor Party provided herein are
in addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including, without
limitation, the Bankruptcy Code) in the event of the commencement of a
Bankruptcy Code case by or against the debtor Party. The non-debtor Party, in
addition to the rights, power and remedies expressly provided herein, shall be
entitled to exercise all other such rights and powers and resort to all other
such remedies as may now or hereafter exist at law or in equity (including,
without limitation, the Bankruptcy Code) in such event. The Parties agree that
they intend the foregoing rights to extend to the maximum extent permitted by
law.


Article XII
Dispute Resolution


12.1 General. Any controversy, claim or dispute arising out of or relating to
this Agreement shall be resolved through binding arbitration as follows:


(a) Either Party may submit such dispute to arbitration by notifying the other
Party, in writing, of such dispute. Within thirty (30) days after receipt of
such notice, the Parties shall designate in writing a single arbitrator to
resolve the dispute; provided, however, that if the Parties cannot agree on an
arbitrator within such 30-day period, the arbitrator shall be selected by the
Atlanta, Georgia, office of the American Arbitration Association (the “AAA”).
The arbitrator shall be a lawyer knowledgeable and experienced in the law
concerning the subject matter of the dispute, and shall not be an Affiliate,
employee, consultant, officer, director or stockholder of any Party.


(b) Within thirty (30) days after the designation of the arbitrator, the
arbitrator and the Parties shall meet, at which time the Parties shall be
required to set forth in writing all disputed issues and a proposed ruling on
the merits of each such issue.


(c) The arbitrator shall set a date for a hearing, which shall be no later than
forty-five (45) days after the submission of written proposals pursuant to
Section 12.1(b), to


21

--------------------------------------------------------------------------------








discuss each of the issues identified by the Parties. The Parties shall have the
right to be represented by counsel. Except as provided herein, the arbitration
shall be governed by the Commercial Arbitration Rules of the AAA;
provided, however, that the U.S. Federal Rules of Evidence shall apply with
regard to the admissibility of evidence and the arbitration shall be conducted
by a single arbitrator.


(d) The arbitrator shall use his or her best efforts to rule on each disputed
issue within thirty (30) days after the completion of the hearing described in
Section 12.1(c). The determination of the arbitrator as to the resolution of any
dispute shall be binding and conclusive upon all Parties. All rulings of the
arbitrator shall be in writing and shall be delivered to the Parties.


(e) The attorneys’ fees of the Parties in any arbitration, fees of the
arbitrator and costs and expenses of the arbitration shall be bone by the
Parties as determined by the arbitrator.


(f) Any arbitration pursuant to this Section 12.1 shall be conducted in the
English language in Atlanta, Georgia.


(g) At any time, a party may seek or obtain preliminary, interim or conservatory
measures from the arbitrator or from a court.


Article XIII
Miscellaneous Provisions


13.1 Governing Law. This Agreement shall be construed and the respective rights
of the Parties determined (including the validity and applicability of the
arbitration provision set forth in Section 12.1, and the conduct of any
arbitration, enforcement of any arbitral award and any other questions of
arbitration law or procedure arising thereunder) according to the substantive
laws of the State of Delaware, notwithstanding the provisions governing conflict
of laws under such Delaware law to the contrary.


13.2 Force Majeure. Neither Party shall be liable for failure or delay in
performance of any obligation under this Agreement, other than payment of any
amount due and payable, if such failure or delay is caused by circumstances
beyond the reasonable control of the Party concerned, which may include failures
resulting from fires, earthquakes, power surges or failures, accidents, labor
stoppages, war, revolution, civil commotion, acts of public enemies, blockade,
embargo, inability to secure materials or labor, any law, order, proclamation,
regulation, ordinance, demand, or requirement having a legal effect of any
government or any judicial authority or representative of any such government,
acts of God, or acts or omissions of communications carriers, or other causes
beyond the reasonable control of the Party affected, whether or not similar to
the foregoing. Any such cause shall delay the performance of the affected
obligation until such cause is removed. The affected Party shall use
commercially reasonable efforts to remove the cause of such delay.






22

--------------------------------------------------------------------------------










13.3 Assignment.


(a) Neither Party may assign this Agreement in whole or in part without the
consent of the other, except (i) to an Affiliate of the assigning Party or (ii)
to an acquirer of all or substantially all of the assets or equity of the
assigning Party to which the subject matter of this Agreement pertains. Any
assignment not in accordance with the foregoing shall be void.


(b) The licenses granted to Bioscan under this Agreement are appurtenant to and
run with the IDSI Intellectual Property and shall bind any Transferee (as
defined below). IDSI shall (i) ensure that any Person acquiring any right, title
or interest in or to the IDSI Intellectual Property, or any Intellectual
Property Rights underlying the licenses granted herein, including any purchaser,
assignee or transferee of such intellectual property rights or any Person
obtaining a security interest therein, (collectively, “Transferees”) shall be
bound by the licenses and other rights granted to Bioscan under this Agreement,
and (ii) require that Transferees confirm in writing prior to any such sale,
assignment, transfer or acquisition of any right, title or interest in or to
such intellectual property rights (“Transfer”) that the licenses and other
rights granted to Bioscan under this Agreement shall not be affected in any
manner by such Transfer.


13.4 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and
supersedes all previous arrangements with respect to the subject matter hereof,
whether written or oral, including the Prior CDA. Any amendment or modification
to this Agreement shall be made in writing signed by both Parties.


13.5 Notices.


Notices to IDSI shall be addressed to:


Imaging Diagnostic Systems, Inc.
6531 NW 18th Court
Plantation, FL 33313
Attention: Chief Executive Officer
Facsimile No.: (954) 581-0555


Notices to Bioscan shall be addressed to:


Bioscan, Inc.
4590 MacArthur Blvd., NW
Washington, DC 20007
Attention: Chief Executive Officer
Facsimile No.: (202) 333-8514


Any Party may change its address by giving notice to the other Party in the
manner herein provided. Any notice required or provided for by the terms of this
Agreement shall be in writing and shall be (a) sent by registered or certified
mail, return receipt requested, postage prepaid, (b) sent via a reputable
overnight or international express courier service, (c) sent by facsimile
transmission, or (d) personally delivered, in each case properly addressed in


23

--------------------------------------------------------------------------------








accordance with the paragraph above. The effective date of notice shall be the
actual date of receipt by the Party receiving the same.


13.6 Public Announcements. Any announcements or similar publicity with respect
to the execution of this Agreement shall be agreed upon by the Parties in
advance of such announcement; provided that (a) either Party may make any public
announcements that are required, as reasonably determined by the announcing
Party, by applicable law, by applicable stock exchange or Nasdaq regulation or
by order or other ruling of a court, and (b) Bioscan may announce and advertise
the Development and Commercialization of the Products.


13.7 Independent Contractors. It is understood and agreed that the relationship
between the Parties hereunder is that of independent contractors and that
nothing in this Agreement shall be construed as authorization for either IDSI or
Bioscan to act as agent for the other.


13.8 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against any Party.


13.9 Headings. The captions or headings of the sections or other subdivisions
hereof are inserted only as a matter of convenience or for reference and shall
have no effect on the meaning of the provisions hereof.


13.10 No Implied Waivers; Rights Cumulative. No failure on the part of IDSI or
Bioscan to exercise, and no delay in exercising, any right, power, remedy or
privilege under this Agreement, or provided by statute or at law or in equity or
otherwise, shall impair, prejudice or constitute a waiver of any such right,
power, remedy or privilege or be construed as a waiver of any breach of this
Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.


13.11 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, then, to the fullest extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intentions of the Parties as nearly as may be possible and (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction. To the
extent permitted by applicable law, IDSI and Bioscan hereby waive any provision
of law that would render any provision hereof prohibited or unenforceable in any
respect.


13.12 Execution in Counterparts. This Agreement may be executed in counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, and all of which counterparts, taken together, shall constitute
one and the same instrument.


13.13 No Third Party Beneficiaries. No person or entity other than IDSI, Bioscan
and their respective Affiliates and permitted assignees hereunder shall be
deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.






24

--------------------------------------------------------------------------------








13.14 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the singular will include the plural, the plural the
singular, the use of any gender will be applicable to all genders, and the word
“or” is used in the inclusive sense. When used in this Agreement, “including”
and “includes” mean “including without limitation” and “includes without
limitation”, respectively. References to either Party include the successors and
permitted assigns of such Party.


[Remainder of Page Intentionally Left Blank]
















25

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first
set forth above








BIOSCAN, INC






By: /s/ Theodore Kleinman
Theodore Kleinman
President and Chief Executive Officer




IMAGING DIAGNOSTIC SYSTEMS, INC.






By: /s/ Tim Hansen
Tim Hansen
Chief Executive Officer










26

--------------------------------------------------------------------------------








Exhibit A


IDSI Patent Rights




        June 16, 2006


Imaging Diagnostic Systems, US Patents & Applications Relevant to LILA
Description
Case
Filing Date
Patent
Diagnostic Tomographic Laser Imaging Apparatus, Electronics & Imaging
6356
6/7/95
5,692,511
Laser Imaging Apparatus Using Biomedical Markers that Bind to Cancer Cells
6647
1/16/98
5,952,664
Device for Determining the Contour of the Surface of an Object Being Scanned
6558
11/6/97
6,044,288
Detector Array for Use in a Laser Imaging Apparatus
6573
11/4/97
6,100,520
Method for Reconstructing the Image of an Object Scanned with a Laser Imaging
Apparatus
6574
11/28/97
6,130,958
Detector Array using Variable Amplifiers for use in a Laser Imaging Apparatus
6572
11/26/97
6,150,649
Detector Array using Variable Amplifiers for use in a Laser Imaging Apparatus
6572
11/15/00
6,331,700
Medical optical imaging scanner using multiple wavelength simultaneous data
acquisition for breast imaging
6997
5/20/00
6,571,116
Method for Improving the Accuracy of Data Obtained in a Laser Imaging Apparatus
7205
3/14/02
6,681,130
Optical Computed Tomography Scanner for Small Laboratory Animals
7325
11/21/03
Pending
Optical Computed Tomography Scanner for Small Laboratory Animals (Two Laser)
7325-1
5/25/04
Divisional
Laser Imaging Apparatus with Variable Scanning Parameters  
7471
10/04/05
Provisional



9 US patents issued, 3 US patents pending that are pertinent to LILA












27

--------------------------------------------------------------------------------






Exhibit B


Specified Independent Components


•
Any product where the Independent Component(s) is (are) an X-ray, CT, MRI,
nuclear medicine, PET, ultrasound or optical imaging component(s), or any other
component mutually agreed upon by the Parties













28

--------------------------------------------------------------------------------






Confidential


AMENDMENT


This AMENDMENT (the “Amendment”) is entered into as of August 30, 2006 (the
“Amendment Effective Date”), by and between Bioscan, Inc., a District of
Columbia corporation (“Bioscan”), and Imaging Diagnostic Systems, Inc., a
Florida corporation (“IDSI”; Bioscan and IDSI collectively, the “Parties”).


WHEREAS, the Parties are parties to that License Agreement, dated as of the 16th
day of June, 2006 (the “Agreement”);


WHEREAS, Bioscan is willing to commit to pay the Technology Transfer Fee (as
defined in the Agreement), and the Parties are willing to amend the installment
payment schedule with respect thereto;


WHEREAS, in accordance with Section 13.4 of the Agreement, the Parties desire to
amend the Agreement as set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and with the specific intent to be bound
hereby, the Parties hereby agree as follows:


Article 1. Definitions. Capitalized terms used, but not defined, herein shall
have the meaning ascribed to them in the Agreement.


Article 2. Payment Plan. Section 2.3(d) of the Agreement is hereby amended to
read in its entirety as follows:


“(d) Bioscan shall pay the Technology Transfer Fee in accordance with the
following schedule:


(i) An initial installment of US$50,000 on or before October 15, 2006;


(ii) An additional installment of US$100,000 on or before November 15, 2006; and


(iii) The final installment of US$100,000 on or before December 15, 2006.


If Bioscan fails to pay any installment of the Technology Transfer Fee, then
IDSI may terminate this Agreement in accordance with Section 10.2(c).


IDSI may invoice Bioscan for the installments due hereunder at any time prior to
the date such installment is due, but Bioscan shall have no obligation to pay
any such installment except as provided in this Section 2.3(d). Any language on
such




1

--------------------------------------------------------------------------------








invoice inconsistent with or in addition to the terms of this Agreement shall be
void.”


Article 3.  Term. Section 10.1 of the Agreement is hereby amended to read in its
entirety as follows:


“10.1 Term. Unless terminated earlier pursuant to Section 10.2, this Agreement
shall commence on the Effective Date and shall expire on the earlier of (i) the
expiration of the last to expire of all Valid Claims of IDSI Patent Rights or
(ii) the date upon which Bioscan is no longer obligated to provide royalty
payments to IDSI under Section 4.5 (the “Term”).”


Article 4.  Payment Breach Termination. Section 10.2(c) of the Agreement is
hereby amended to read in its entirety as follows:


“(c) Termination For Material Breach. Upon any material breach of this
Agreement, including without limitation any payment default hereunder, by either
Party (in such capacity, the “Breaching Party”), the other Party may terminate
this Agreement by providing thirty (30) days’ written notice to the Breaching
Party, specifying the material breach. The termination shall become effective at
the end of the thirty (30) day period unless the Breaching Party cures such
breach during such period; provided, however, that IDSI may terminate the
Agreement on 10 days’ written notice in the event of a payment default by
Bioscan under Section 2.3(d)(i), (ii) or (iii) or Section 4.3, provided that the
breach is not cured within such 10-day period.”


Article 5.  Effect on Agreement. Except as amended by this Amendment, the
Agreement shall remain in full force and effect. After the date of this
Amendment, every reference in the Agreement to the “Agreement” shall mean the
Agreement as amended by this Amendment.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


BIOSCAN, INC


By: /s/  Theodore Kleinman
Theodore Kleinman
President and Chief Executive Officer




IMAGING DIAGNOSTIC SYSTEMS. INC.


By: /s/ Tim Hansen
Tim Hansen
Chief Executive Officer


 

 

2